     Case: 20-50008, 07/17/2020, ID: 11757531, DktEntry: 18, Page 1 of 61




                               CA NO. 20-50008

            IN THE UNITED STATES COURT OF APPEALS
                        FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        DC NO. 2:19-cr-00304-PA-2

         Plaintiff-Appellee,
    v.
TODD KAMAWU PAISHON,

         Defendant-Appellant.



                   APPELLANT’S OPENING BRIEF


   APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE
             CENTRAL DISTRICT OF CALIFORNIA

                   HONORABLE PERCY ANDERSON
                      United States District Judge

                                   CUAUHTEMOC ORTEGA
                                   Interim Federal Public Defender
                                   GIA KIM
                                   Deputy Federal Public Defender
                                   321 East 2nd Street
                                   Los Angeles, California 90012-4202
                                   Telephone: (213) 894-4408
                                   Facsimile: (213) 894-0081
                                   Email: Gia_Kim@fd.org

                                   Attorneys for Defendant-Appellant
          Case: 20-50008, 07/17/2020, ID: 11757531, DktEntry: 18, Page 2 of 61




                                        TABLE OF CONTENTS
                                                                                                                   Page

I.      QUESTIONS PRESENTED ...........................................................................1

II.     STATUTORY PROVISION INVOLVED .....................................................1

III.    STATEMENT OF JURISDICTION ...............................................................2

IV.     BAIL/DETENTION STATUS ........................................................................2

V.      STATEMENT OF THE CASE .......................................................................2

        A.       The Traffic Stop ....................................................................................2

        B.       Indictment ..............................................................................................9

        C.       Motion to Suppress................................................................................9

                 1.       Briefing on Motion to Suppress ................................................10

                 2.       The District Court’s Denial of the Motion to Suppress ............13

        D.       The Evidence at Trial ..........................................................................15

        E.       Sentencing ...........................................................................................29

VI.     SUMMARY OF ARGUMENT .....................................................................31

VII. ARGUMENT .................................................................................................33

        A.       The District Court Erred in Denying Paishon’s Motion to
                 Suppress the Unwarned Statements She Made While Handcuffed
                 in the Back of a Police Car. .................................................................33

                 1.       This Court’s Decision in Henley Is Controlling on the
                          Custody Question. .....................................................................33

                 2.       The Error Was Not Harmless Beyond a Reasonable Doubt. ....38

        B.       Special Condition 9 (“True Legal Name”) and Standard Condition
                 14 (“Special Risks”) Must Be Vacated. ..............................................41


                                                             i
          Case: 20-50008, 07/17/2020, ID: 11757531, DktEntry: 18, Page 3 of 61




                                     TABLE OF CONTENTS
                                                                                                         Page

VIII. CONCLUSION..............................................................................................52

CERTIFICATE OF RELATED CASES .................................................................53

CERTIFICATE OF COMPLIANCE .......................................................................54




                                                        ii
           Case: 20-50008, 07/17/2020, ID: 11757531, DktEntry: 18, Page 4 of 61




                                     TABLE OF AUTHORITIES
                                                                                                           Page(s)
Federal Cases
Berkemer v. McCarty,
   468 U.S. 420 (1984) ......................................................................................34, 37

Crowder v. Diaz,
  No. 2:17-CV-1657-TLN-DMC, 2019 WL 3892300 (E.D. Cal.
  Aug. 19, 2019) ....................................................................................................44

Dickerson v. United States,
   530 U.S. 428 (2000) ............................................................................................34

Henderson v. United States,
  568 U.S. 266 (2013) ............................................................................................51
Howes v. Fields,
  565 U.S. 499 (2012) ......................................................................................37, 38

In re Crawford,
    194 F.3d 954 (9th Cir. 1999) ..............................................................................44
Love v. Johnson,
  146 F. Supp. 3d 848 (E.D. Mich. 2015) .............................................................44

Miranda v. Arizona,
  384 U.S. 436 (1966) ..................................................................................6, 33, 34

Missouri v. Seibert,
  542 U.S. 600 (2004) ............................................................................................11

United States v. Abbouchi,
  502 F.3d 850 (9th Cir. 2007) ..............................................................................51
United States v. Barnes,
  713 F.3d 1200 (9th Cir. 2013) ................................................................34, 37, 38

United States v. Barsumyan,
  517 F.3d 1154 (9th Cir. 2008) ............................................................................51
United States v. Bassignani,
  575 F.3d 879 (9th Cir. 2009) ..............................................................................38


                                                           iii
          Case: 20-50008, 07/17/2020, ID: 11757531, DktEntry: 18, Page 5 of 61




                                   TABLE OF AUTHORITIES
                                                                                                    Page(s)
Federal Cases (cont.)
United States v. Bernal-Obeso,
  989 F.2d 331 (9th Cir. 1993) ..............................................................................39

United States v. Cazares,
  788 F.3d 956 (9th Cir. 2015) ..............................................................................33

United States v. Evans,
  883 F.3d 1154 (9th Cir. 2018) ......................................................................41, 50

United States v. Garibay,
  143 F.3d 534 (9th Cir. 1998) ..............................................................................40
United States v. Henley,
  984 F.2d 1040 (9th Cir. 1993) ..........................................................10, 34, 35, 36

United States v. Joseph,
  716 F.3d 1273 (9th Cir. 2013) ..........................................................42, 50, 51, 52
United States v. Kim,
  292 F.3d 969 (9th Cir. 2002) ..............................................................................37

United States v. LaCoste,
  821 F.3d 1187 (9th Cir. 2016) ............................................................................51
United States v. Magdirila,
  962 F.3d 1152, 2020 WL 3424930 (9th Cir. June 23, 2020) .......................49, 50
United States v. Newton,
  369 F.3d 659 (2d Cir. 2004) ...............................................................................36

United States v. Noti,
  731 F.2d 610 (9th Cir. 1984) ..............................................................................41

United States v. Ortiz,
  735 F. App’x 419 (9th Cir. 2018) .................................................................46, 47
United States v. Ped,
  943 F.3d 427 (9th Cir. 2019) ..................................................................49, 51, 52



                                                       iv
           Case: 20-50008, 07/17/2020, ID: 11757531, DktEntry: 18, Page 6 of 61




                                       TABLE OF AUTHORITIES
                                                                                                                Page(s)
Federal Cases (cont.)
United States v. Soltero,
  510 F.3d 858 (9th Cir. 2007) ..............................................................................46

United States v. Weber,
  451 F.3d 552 (9th Cir. 2006) ........................................................................41, 42

United States v. Williams,
  356 F.3d 1045 (9th Cir. 2004) ......................................................................42, 43

United States v. Williams,
  435 F.3d 1148 (9th Cir. 2006) ............................................................................39
United States v. Wolf Child,
  699 F.3d 1082 (9th Cir. 2012) ......................................................................43, 48


Federal Constitution, Statutes, and Sentencing Guidelines
18 U.S.C. § 2 ..........................................................................................................2, 9
18 U.S.C. § 1708 ....................................................................................................2, 9

18 U.S.C. § 3231 ........................................................................................................2
18 U.S.C. § 3553 ..................................................................................................1, 42
18 U.S.C. § 3583 ............................................................................................1, 42, 49

28 U.S.C. § 994 ........................................................................................................49

28 U.S.C. § 1291 ........................................................................................................2
U.S.S.G. § 5D1.3......................................................................................................49

U.S. Const., amend. V..............................................................................................33




                                                              v
          Case: 20-50008, 07/17/2020, ID: 11757531, DktEntry: 18, Page 7 of 61




                                 TABLE OF AUTHORITIES
                                                                                                 Page(s)

Other Authorities
CDC, Patient-Centered Care for Transgender People: Recommended
  Practices for Health-Care Settings (Patient-Centered Strategies in
  Health Care), https://www.cdc.gov/hiv/clinicians/transforming-
  health/health-care-providers/affirmative-care.html#strategies ...........................45
CDC, Patient-Centered Care for Transgender People: Recommended
  Practices for Health-Care Settings,
  https://www.cdc.gov/hiv/clinicians/ transforming-health/health-
  care-providers/affirmative-care.html ..................................................................45

Merriam-Webster Dictionary, https://www.merriam-
  webster.com/dictionary/detain (last visited May 19 2020) ................................35
United States District Court, Central District of California, General
  Order 18-10,
  https://www.cacd.uscourts.gov/sites/default/files/general-
  orders/GO%2018-10.pdf (Nov. 2, 2018) ............................................................30




                                                     vi
       Case: 20-50008, 07/17/2020, ID: 11757531, DktEntry: 18, Page 8 of 61




                      I. QUESTIONS PRESENTED

      A.    Did the district court err in concluding that appellant Todd
            (“Nadine”) Paishon was not in custody when she was handcuffed
            in the back of a police car and told she was being “detained”?
            And does the admission of her unwarned statements at trial
            require reversal?

      B.    Did the district court (1) abuse its discretion by imposing a
            supervised-release condition that prevents Paishon, a transgender
            woman, from using her preferred first name in social situations
            without prior written approval from the probation officer; and
            (2) abuse its discretion or plainly err by imposing a notification
            of “specific risks” condition that this Court has already held to
            be unconstitutionally vague?

               II. STATUTORY PROVISION INVOLVED

18 U.S.C. § 3583. Inclusion of a term of supervised release after
                  imprisonment.

            (d) Conditions of Supervised Release

            ....

            The court may order, as a further condition of supervised
            release, to the extent that such condition—

               (1) is reasonably related to the factors set forth in
               section 3553(a)(1), (a)(2)(B), (a)(2)(C), and (a)(2)(D);

               (2) involves no greater deprivation of liberty than is
               reasonably necessary for the purposes set forth in
               section 3553(a)(2)(B), (a)(2)(C), and (a)(2)(D); and

               (3) is consistent with any pertinent policy statements
               issued by the Sentencing Commission pursuant to 28
               U.S.C. 994(a)[.]




                                          1
          Case: 20-50008, 07/17/2020, ID: 11757531, DktEntry: 18, Page 9 of 61




                    III. STATEMENT OF JURISDICTION

      On January 13, 2020, the Honorable Percy Anderson, United States District

Judge, sentenced appellant Todd Paishon to 27 months of imprisonment, to be

followed by three years of supervised release, following her conviction for

possession of stolen mail/aiding and abetting, in violation of 18 U.S.C. §§ 1708, 2.

(ER 52; CR 152.)1

      The judgment was entered on January 15, 2020. (ER 552; CR 152.)

Paishon filed a timely notice of appeal on January 16, 2020. (ER 544; CR 153.)

      The district court had jurisdiction pursuant to 18 U.S.C. § 3231. This Court

has jurisdiction pursuant to 28 U.S.C. § 1291.

                       IV. BAIL/DETENTION STATUS

      According to the Bureau of Prisons’ website, Paishon is in federal custody,

and her projected release date is July 17, 2021.

                        V. STATEMENT OF THE CASE

A.    The Traffic Stop

      At approximately 3:11 a.m. on February 16, 2019, San Gabriel Police

Officer David Martinez saw Marco Contreras run down the street with multiple




      1
        “ER” refers to Appellant’s Excerpts of Record and is followed by the
applicable page number. “CR” refers to the district court clerk’s record and is
followed by the applicable docket control number.


                                            2
          Case: 20-50008, 07/17/2020, ID: 11757531, DktEntry: 18, Page 10 of 61




envelopes in his arms. (ER 117.) Officer Martinez watched as Contreras got into

the passenger seat of a car, which was stopped nearby with its lights on, and the car

drove off. (ER 117.) Soon thereafter, Officer Martinez stopped the car on the

basis of his observations and an expired registration. (ER 117.)

      Officer Martinez immediately informed the driver, Paishon, that he had

stopped her because of the expired registration. (Ex. A at 01:10; 2 ER 84.) He then

asked for her driver’s license, and Paishon told Officer Martinez that she didn’t

have it with her and that her license was suspended. (Ex. A at 01:19, 01:28; ER

84.) Martinez asked Paishon and Contreras if they had identification. (Ex. A at

01:30, 01:32; ER 84.) They each responded that they did not have identification

on them. (Ex. A at 01:31, 01:34; ER 84.) Officer Martinez then instructed Paishon

to turn off the car. (Ex. A at 01:35; ER 84.)

      After calling dispatch, Officer Martinez asked Contreras his name, whether

anyone was on probation, his birthday, the city on his ID, and his ID number. 3

(Ex. A at 04:46-05:30; ER 85-86.) Officer Martinez then asked Paishon her name



      2
        Throughout this brief, timestamps correspond to the dashcam video
submitted to the district court as Exhibit A and previously filed in this Court as
Exhibit A to Paishon’s motion for bail pending appeal. (Dkt. No. 17.) For the
Court’s convenience, parallel appendix citations refer to the transcript.
      3
        Contreras lied and said that his name was Charlie Zavala, and that he was
not on probation. (Ex. A at 4:52-4:59; ER 85-86.)


                                             3
       Case: 20-50008, 07/17/2020, ID: 11757531, DktEntry: 18, Page 11 of 61




and date of birth, and whether she knew her ID number. (Ex. A at 05:34-5:50; ER

86-87.) She answered his questions truthfully. (Ex. A at 05:37-05:55; ER 86-87.)

He then instructed her to close the door. (Ex. A at 5:57; ER 87.) Officer Martinez

gave a dispatcher Paishon’s information, and the dispatcher confirmed that

Paishon’s driver’s license was suspended. (Ex. A at 8:10-9:20; ER 88.)

      At this point, Officer Martinez ordered Paishon to get out of the car, and

after she did, he patted her down for weapons. (Ex. A at 10:04; ER 88.) He

instructed her to have a seat on the curb, kick out her feet, and cross her ankles.

(Ex. A at 10:31; ER 88.) He then asked a series of questions unrelated to the

expired registration or her suspended license. Specifically, he asked, “Where are

you guys coming from?” and “I saw-w-where’s he [Contreras] coming from?”

(Exh. A at 10:31, 10:47; ER 88.) When Paishon responded that she had picked up

Contreras, who had come from a friend’s house, Martinez asked her if she knew

the address of the friend. (Ex. A at 10:50-10:54; ER 89.) She said that she did not,

and that she had picked up Contreras while he was walking outside. (Ex. A at

10:55; ER 89.)

      Immediately after Paishon made these curbside statements, Officer Martinez

told her that she was “not under arrest right now,” and that she was “just being

detained.” (Ex. A at 11:05; ER 89.) He then placed Paishon in handcuffs with her

hands behind her back, told her he was doing so “for safety” because of the “time


                                            4
       Case: 20-50008, 07/17/2020, ID: 11757531, DktEntry: 18, Page 12 of 61




of day,” and reiterated that she was “not under arrest.” (Ex. A at 11:10-11:18; ER

89.) He asked her where she lived, and if there was any contraband in the vehicle,

such as drugs or weapons. (Ex. A at 11:27-11:45; ER 89.) He reminded her that

her driver’s license was suspended. (Ex. A at 11:38; ER 89.)

     Another officer then said, “Put her in the back of the car.” (Ex. A at 11:47;

ER 90.) As Officer Martinez did so, he told Paishon, “All right, so you’re not

under arrest, I’m just going to put you in the back of this car. ¶ Just being

detained, okay? You’re not under arrest.” (Ex. A at 11:49-12:09; ER 90.) Officer

Martinez then closed the door of the car. (Ex. A at 11:47-12:09; ER 90.)

      Just after placing the handcuffed Paishon in the back of the police car,

Officer Martinez had Contreras sit on the side of the road (after patting him down)

and questioned him about his identity and the mail. (Ex. A at 12:21-18:34; ER 90-

95.) Contreras continued to lie about his identity until about 20 minutes into the

stop. (Ex. A at 20:27-20:32; ER 95.) Once Contreras finally provided his true

name and date of birth to officers, they learned that, contrary to what he had told

them earlier, he actually was on probation. (Ex. A at 23:44-24:14; ER 98.)

      Prior to confirming Contreras’s probation status, officers had begun

searching the car, and Officer Martinez removed the stolen mail from the

passenger side of the car. (Ex. A at 21:28.) Officers continued to search the car,

including the trunk, and removed its contents. (Ex. A at 21:30-33:41.) In addition


                                           5
       Case: 20-50008, 07/17/2020, ID: 11757531, DktEntry: 18, Page 13 of 61




to 44 pieces of mail on the passenger seat floorboard, some of which was in plain

view, the search turned up a makeshift tool used to “fish” for mail inside

mailboxes. (ER 118-120.)

      Twenty-five minutes into the traffic stop, and fifteen minutes after being

handcuffed in the back of the police car, Paishon had still not been advised of her

right to remain silent under Miranda v. Arizona, 384 U.S. 436 (1966).

Nevertheless, Officer Martinez began to ask Paishon a series of questions. He

asked her if the car was hers; when she said it was not, he asked if it was stolen

(she said it was not). (Ex. A at 26:51-26:57; ER 98-99.) He then asked, “What’s

up? What were, honestly, what were you guys doing,” followed by “Okay, what’s

up with the mail?” (Ex. A 26:57-27:01; ER 99.) He then repeated that question

about the mail, and when Paishon said that it was already in the car, Officer

Martinez said, “It was already in the car?” (Ex. A at 27:03-27:06; ER 99.) He

then asked her if she was lying to him and told her that he’s been doing this for a

lot longer than she thinks. (Ex. A at 27:07-27:10; ER 99.) When Paishon replied,

“No, I know,” Martinez said, “Come on.” (Ex. A at 27:11-27:12; ER 99.) Officer

Martinez continued, “So you’re not willing to tell me where you guys got the mail?

It’s fresh, from our city.” (Ex. A at 27:20; ER 99) He told Paishon twice that he

had seen Contreras running down the street with mail, and he added that he knew

she was picking him up. (Ex. A at 27:24-27:36; ER 99-100.) He asked again


                                           6
          Case: 20-50008, 07/17/2020, ID: 11757531, DktEntry: 18, Page 14 of 61




about the mail, this time even more directly, and suggested that Paishon was lying:

“So what — so you guys out here just trying to get mail or what, just be honest

with me?” (Ex. A at 27:37; ER 100.)

      Officer Martinez then asked Paishon a series of questions about the car she’d

been driving – whose car it was, where she’d gotten it from, where the car’s owner

(Paishon’s friend) lived, and at what time Paishon had retrieved the car from her

friend. (Ex. A at 27:43-28:22; ER 100-101.) When Paishon said that she’d gotten

the car a couple of hours ago, maybe at 12:30 a.m., the officer said “it’s not even

12:30 yet . . . . It’s not 12:30. It’s barely 11:00,” despite the fact that it was past

3:30 a.m. (Ex. A at 28:14-28:36; ER 101.) As Paishon said he was “lying” and

asked if he was “serious” about the time, Martinez shut the door to the police car

and walked away. (Ex. A at 28:36; ER 101.)

      At various points after Officer Martinez engaged in pre-Miranda questioning

of Paishon while she was handcuffed in the back of the vehicle, but before he gave

the required Miranda warnings, Paishon made spontaneous statements to the

officers. 4 For instance, approximately five minutes after making pre-Miranda

statements regarding the mail and the car, Paishon asked another officer to bring

Martinez to talk to her. (Ex. A at 33:25; ER 103.) When Martinez arrived,


      4
         Paishon did not seek to suppress these statements, which are summarized
in this paragraph. (ER 68 n.3.)


                                             7
       Case: 20-50008, 07/17/2020, ID: 11757531, DktEntry: 18, Page 15 of 61




Paishon told him, “I just came to pick him up. When he came in the car, um—

I’mma be honest with you, like he had put all that stuff on the ground.” (Ex. A at

33:48; ER 103) She asked to speak to Martinez again a few minutes later (Ex. A

at 37:18; ER 105.) Ten minutes after that, she told another officer that she “just

came her to pick [Contreras] up and then he puts — he came with all that.” (Ex. A

at 46:24; ER 107.) She asked to speak to or relay a message to Martinez several

more times. (Ex. A at 47:09, 47:30, 56:03; ER 107, 109.)

      Approximately 42 minutes into the stop, Officer Martinez placed the large

pile of mail that he had removed from the car Paishon had been driving onto the

hood of the police car in which she was detained. (Ex. A at 43:07.) While wearing

gloves, he then examined the mail for several minutes. (Ex. A at 43:07-49:57.)

      The officers continued their investigation, and approximately one hour into

the stop, while Paishon remained handcuffed in the back of the police car, Officer

Martinez finally advised Paishon of her Fifth Amendment rights. (Ex. A at

1:00:47; ER 109) He then asked her if she understood those rights, and she

answered, “Yes, but I—.” (Exh. A at 1:01:01; ER 109.) Officer Martinez

immediately cut her off by confronting her with evidence of her guilt:

             I just talked to [Contreras], he said that you’re bullshitting
             and that she — he said that that mail was already in there,
             so what’s the truth? Bullshit aside, because he just told me
             that, that you’re scandalous like that and you like to switch
             up on people and that — that mail was already there when
             he got there and he . . . That’s what he told me.

                                            8
       Case: 20-50008, 07/17/2020, ID: 11757531, DktEntry: 18, Page 16 of 61




(Ex. A at 1:01:02-20; ER 109.) He then followed up by asking Paishon a series of

questions about what happened that night, almost all of which covered the same

topics that he had questioned her about earlier: when she had picked up Contreras,

who brought the stolen mail into the car, where she had gotten the car, whether she

knew what fishing was, and what her previous arrests were for. (Ex. A at 1:01:29-

1:02:45; ER 110-112.) Paishon answered his questions. Id.

      Officer Martinez then told her that both she and Contreras were under arrest

and closed the police car door again. (Ex. A at 01:02:46; ER 112.) Several

minutes later, he drove Paishon to the police station; she was taken out of the car

approximately an hour and fiftenn minutes after the stop began. (Ex. A at

01:18:01; ER 115.)

B.    Indictment

      On May 17, 2019, a single-count indictment was filed in the Central District

of California charging Paishon and co-defendant Marco Contreras with possession

of approximately 44 pieces of stolen mail, in violation of 18 U.S.C. §§ 1708(a),

2(b). (ER 58-59; CR 16.)

C.    Motion to Suppress

      Prior to trial, Paishon moved to suppress several sets of statements she made

during the traffic stop as obtained in violation of her Fifth Amendment privilege

against self-incrimination. (ER 60-80.)



                                           9
       Case: 20-50008, 07/17/2020, ID: 11757531, DktEntry: 18, Page 17 of 61




      1.      Briefing on Motion to Suppress

      Paishon sought to suppress three sets of statements: the curbside statements

(approximately 10:31 to 11:45 on the dashcam video), the pre-Miranda statements

made while she was handcuffed in the back of the police car (26:50-28:36), and the

post-Miranda statements (1:01:01 to 1:03:02). (ER 65.)

           • Curbside statements: Paishon argued that Officer Martinez’s

              questions regarding where she was coming from, where Contreras was

              coming from, and the specific address Contreras was coming from

              exceeded the scope of a routine traffic stop, and were not reasonably

              related to her expired registration tag or suspended license. (ER 70-

              73.) Further, Paishon argued, a reasonable person detained in her

              situation on the curb would not have felt free to leave, and Martinez’s

              questions constituted interrogation, because they were reasonably

              likely to elicit an incriminating response. (ER 72-73.)

           • Pre-Miranda statements in the police car: Relying primarily on this

              Court’s decision in United States v. Henley, 984 F.2d 1040, 1042 (9th

              Cir. 1993), Paishon argued that she was in custody and subjected to

              interrogation while sitting handcuffed in the back of a police car, after

              being told that she was being “detained” for officer safety. (ER 73-

              75.) As a result, she contended, her responses to this portion of



                                            10
       Case: 20-50008, 07/17/2020, ID: 11757531, DktEntry: 18, Page 18 of 61




            Martinez’s questioning — more than 26 minutes into her detention,

            and more than 30 minutes prior to receiving Miranda warnings —

            should be suppressed. (ER 74-75.)

         • Post-Miranda statements: Paishon challenged statements she made

            after being given the Miranda warning as unlawful under Missouri v.

            Seibert, 542 U.S. 600 (2004), which held that a deliberate “technique

            of interrogating in successive, unwarned and warned phases” violates

            Miranda. Id. at 609. She noted the significant overlap between the

            pre-Miranda and post-Miranda interrogation, the reference to pre-

            Miranda statements in the post-Miranda questioning, the short

            passage of time, and the continuity of setting and police personnel.

            (ER 75-79.) In the absence of curative measures, Paishon argued,

            Officer Martinez’s rushed recitation of the Miranda warning was

            ineffective to apprise her of her rights. (ER 79-80.)

      The government replied that none of the statements violated Paishon’s Fifth

Amendment right against self-incrimination. As to the curbside statements, the

government argued that Officer Martinez had reasonable suspicion of a theft or

burglary offense by the time the questioning occurred, the stop was not

unnecessarily prolonged, and Paishon was not in custody while on the curb. (ER

133-137.) Further, the government contended that Paishon was not in custody


                                         11
       Case: 20-50008, 07/17/2020, ID: 11757531, DktEntry: 18, Page 19 of 61




when she sat handcuffed in the back of a police car, as she was told she was not

under arrest and that she was being handcuffed for officer safety, the interrogation

was short, and she was not confronted with evidence of her guilt; alternatively, the

government argued that the environment was not sufficiently coercive so as to

require Miranda warnings. (ER 137-141.) The government urged the court not to

suppress the post-Miranda warnings under Seibert because the pre-Miranda

statements did not amount to a confession or incriminating statement, and the

timing, nature, and content of the questioning and statements did not demonstrate a

deliberate two-step process. (ER 141-145.) In any event, the government argued,

the mid-stream Miranda warnings were effective. (ER 146.)

      In reply, Paishon reiterated that all three sets of statements should be

suppressed. (ER 153.) Paishon argued that Officer Martinez did not have

particularized reasonable suspicion to believe that she — as distinguished from

Contreras — had engaged in theft of burglary, and that the curbside interrogation

thus exceeded the permissible scope of a Terry stop. (ER 153-156.) With respect

to the pre-Miranda statements, Paishon argued that the government had failed to

distinguish Henley on the in-custody status of a person detained, handcuffed, in the

back of a police car, and that the length of the interrogation was irrelevant to the

custody question. (ER 156-159.) Finally, Paishon argued that the pre-Miranda

statements were sufficiently inculpatory to make Seibert applicable, that the pre-


                                           12
          Case: 20-50008, 07/17/2020, ID: 11757531, DktEntry: 18, Page 20 of 61




Miranda statements were nearly identical to the post-Miranda statements, and that

the other circumstances demonstrated a deliberate two-step interrogation that was

cured by Martinez’s hasty and ineffective midstream warning. (ER 160-165.)

      2.       The District Court’s Denial of the Motion to Suppress

      While the district court did not hold an evidentiary hearing on the motion,5 it

discussed the suppression issues with the parties on several occasions.

      At a July 8, 2019, pretrial conference, the district court questioned the

parties regarding the motion to suppress. First, it asked the parties whether

Paishon’s curbside, pre-Miranda, and post-Miranda statements were inculpatory.

(ER 170.) Both the government and defense counsel confirmed that they viewed

the statements as inculpatory. The government argued that the statements were

“inculpatory due to their inconsistency,” and defense counsel maintained that the

statements were inculpatory even if they were not a confession. (ER 170-176.)

The government indicated that they wished to offer, as part of their case-in-chief,

               statements related to where the car is coming from, and
               who obtained it, as well as the defendant’s statements on
               the mail, inconsistent statements on the mail and how it
               ended up in the vehicle . . . . For example, . . . it was in
               there when [Paishon] got the car versus Contreras brought
               it in versus later on, that she was actually driving,
               Contreras asked her to stop. He got back and got it.


      5
       The parties agreed that an evidentiary hearing was unnecessary. (ER 146-
147, 165 n.6.)


                                            13
       Case: 20-50008, 07/17/2020, ID: 11757531, DktEntry: 18, Page 21 of 61




(ER 176-177.) The district court clarified that Contreras, in a post-Miranda

statement, said that the mail was already in the car when he got in. (ER 185.)

Finally, the parties discussed whether Seibert applied to the facts of this case,

where Paishon did not confess in the pre-Miranda statement. (ER 187-192.)

      At a status conference on July 12, 2019, the district court asked questions to

clarify the timeline of spontaneous statements made by Paishon before being

administered Miranda warnings, as well as the substance of Paishon’s post-arrest

statement to a postal inspector, months after the traffic stop. (ER 195-200.)

      On August 27, 2019, the district court heard additional argument on the

suppression motion. (ER 3-6.) The district court then orally denied the motion,

without a written order, as to the curbside statements, the pre-Miranda statements,

and the post-Miranda statements:

             None of the statements, in the Court’s view, violated the
             defendant’s Fifth Amendment rights.

             First, the curbside statements were proper because . . . the
             officer’s investigatory questions were reasonably related
             in scope to a justification for the stop.

             ....
             The pre-Miranda statements were proper because the
             defendant was not in custody at the time the statements
             were made. The defendant was handcuffed only for
             officer safety, a fact that she was made aware of, and she
             was told numerous times that she was only — she was not
             under arrest, and the questioning only occurred for a brief
             period of time.



                                           14
       Case: 20-50008, 07/17/2020, ID: 11757531, DktEntry: 18, Page 22 of 61




             And, finally, the post-Miranda statements were proper
             because they were provided after the defendant received
             valid Miranda warnings. And the facts, in the Court’s
             view, make it clear that they were not obtained during [a]
             deliberate and an improper course, two-step inquiry as
             outlawed in Missouri v. Seibert.

(ER 6-7.)

D.    The Evidence at Trial

      Paishon proceeded to a trial by jury. The government’s theory of the case

was that Paishon and Contreras planned to fish for mail and cash fraudulent checks

on February 16, 2019, and that, when stopped by Officer Martinez, they agreed to

tell him “the same story,” that the mail was already in the car when they borrowed

it. (ER 218.) Contreras would testify to this version, the government explained,

and Paishon’s “admissions” — including her statement to Martinez “that the mail

was already in the car when she borrowed it” — would “corroborate Contreras’s

explanation.” (ER 218.)

      Paishon’s defense, by contrast, was that she was an unwitting getaway

driver: she and Contreras had been driving to a friend’s house when Contreras

asked her to pull over, got out of the car, and twice returned carrying piles of

envelopes. (ER 220.) The defense stated that the government’s case rested on the

word of Contreras, a convicted felon with a history of mail theft and lying to law

enforcement and a vested interest in pointing the finger at Paishon. (ER 223-224.)




                                           15
       Case: 20-50008, 07/17/2020, ID: 11757531, DktEntry: 18, Page 23 of 61




      The government called Officer Martinez to testify regarding the events of

February 16, 2019. (ER 227.) Martinez testified that at approximately 3:00 a.m.,

while patrolling in a police car near the corner of Las Tunas Drive and Alabama

Street, he saw a car stopped with its lights on and a driver inside. (ER 227-228.)

Martinez then saw a man, who turned out to be Contreras, run away from a local

business with white envelopes in his arms and get into the passenger seat of the

stopped car. (ER 228.) The car drove away at a normal rate of speed; Martinez

made a U-turn to follow the car and pulled it over based on his observations and an

expired registration tag. (ER 230-231, 253.)

      Officer Martinez approached the occupants of the car. (ER 231.) Paishon,

the driver, gave her true legal name. (ER 232.) Contreras, the passenger, gave the

false name “Charlie Zavala.” (ER 232.) Officer Martinez told Paishon and

Contreras to get out of the car. (ER 234.)

      Officer Martinez saw mail on the floorboard of the passenger seat, in a

quantity greater than he had seen in Contreras’s arms. (ER 234-235.) A search of

the car revealed more mail, all in the front passenger floorboard area. (ER 235-

237) Most of the mail was stuck together with an adhesive. (ER 238.) From the

passenger side, Martinez also recovered a “fishing tool,” or strap attached to a 6”

by 8” pad, weighed down by coins and covered in a strong adhesive. (ER 239-241,

254.) Four or five pieces of mail were stuck to the pad when Martinez retrieved it.


                                             16
          Case: 20-50008, 07/17/2020, ID: 11757531, DktEntry: 18, Page 24 of 61




(ER 242.) Some of the mail belonged to CBC Education, a business located in the

area where the car was stopped. (ER 249-251.) Martinez found no other

contraband or evidence of identity theft in the car. (ER 258-259.)

      The government played multiple clips of Paishon’s statements to Officer

Martinez, as recorded by Martinez’s dashcam. 6 First, it played a statement Paishon

made after Martinez told her to step out of the car, frisked her and patted her down,

and had her sit on the curb with her feet kicked out and her ankles crossed. (ER

260-262.) Martinez asked Paishon where Contreras was coming from, and she

said he had been at a friend’s house, and that she had picked him up on the street.

(ER 245; Govt. Ex. 6, 10:40-11:05 [ER 88-89].)

      Next, the government played statements Paishon made to Officer Martinez

about where she had gotten the mail and where and when she had gotten the

vehicle. (ER 245.) Paishon made these statements after being told to place her

hands behind her back, handcuffed, walked over to the police car, and placed in the

back. (ER 245, 262-264.) Martinez asked questions while he stands between the

seated, handcuffed Paishon and the patrol-car door:

               Officer Martinez: 00:26:50 Is this your ride?

               Paishon: 00:26:51 No.

      6
        Although it is the recordings, and not the transcript excerpts, that are in
evidence, for the Court’s convenience, appellant provides parallel citations to the
transcript in this motion.


                                            17
       Case: 20-50008, 07/17/2020, ID: 11757531, DktEntry: 18, Page 25 of 61




            Officer Martinez: 00:26:51 It’s not your ride? Whose ride
            is it?

            Paishon: 00:26:54 It’s my girlfriend's.

            Officer Martinez: 00:26:56 Is it stolen?

            Paishon: 00:26:57 No.

            Officer Martinez: 00:26:57 What’s up? What were,
            honestly, what were you guys doing?

            Paishon: 00:27:00 I had just came to pick him up.

            Officer Martinez: 00:27:01 Okay, what's up with the mail?

            Paishon: 00:27:03 Huh?

            Officer Martinez: 00:27:03 What’s up with the mail?

            Paishon: 00:27:05 That was already in the car.

            Officer Martinez: 00:27:06 It was already in the car?

            Paishon: 00:27:06 Yeah.

            Officer Martinez: 00:27:07 Are you lying to me?

            Paishon: 00:27:09 No.

(ER 245; Govt Ex. 7, 26:50-27:09 [ER 98-99].) Contreras, likewise, had stated

that the mail was already inside the car. (ER 247; Govt. Ex. 19, 17:15-17:26 [ER

94].) Martinez asked Paishon again about the car, who said it belonged to her

friend, Brit Moore, and that she had gotten it a couple hours ago. (ER 245; Govt.

Ex. 8, 27:44-28:20 [ER 100-101].)

                                         18
       Case: 20-50008, 07/17/2020, ID: 11757531, DktEntry: 18, Page 26 of 61




      Still handcuffed in the back of the police cruiser, Paishon called out to

Martinez and stated, “Ok, look, I just came to pick him up. When he came in the

car, um- I’mma be honest with you, like he had put all that stuff on the ground.”

(ER 246, 266-268; Govt. Ex. 9, 33:48-34:00 [ER 103].)

      About half an hour later, after reading Paishon her Miranda rights, Martinez

questioned her again about picking up Contreras. Paishon stated that she had gone

to pick up Contreras at his request, and that he had all the mail when she picked

him up. (ER 246; Govt. Ex. 10, 1:00:47-1:02:21 [ER 109-111].)

      Several witnesses testified regarding the stolen mail. Poch Blanco, the CEO

and president of Med Quick pharmacy, testified that he sends prescription drugs

through the U.S. mail, sometimes utilizing the blue collection boxes at the corner

of Del Mar and Las Tunas. (ER 289-292.) In February 2019, customers had called

to complain that they had not received their prescriptions. (ER 292-294.) Karen

Banh, a clerk at Oriental Air Logistics, testified that a company vendor check was

never delivered and that she had been notified that by USPS that it had been stolen;

her coworker, Kent Luk, had dropped off company mail in a mailbox on Las Tunas

Drive on February 15, 2019. (ER 305-314.) Blanco, Banh, and Luk testified that

they did not know Paishon and Contreras, and had not given them permission to

possess their mail. (ER 296, 310, 315-316.)




                                          19
          Case: 20-50008, 07/17/2020, ID: 11757531, DktEntry: 18, Page 27 of 61




      Postal inspector Alyssa Rodriguez testified as an expert witness. (ER 297-

300.) She testified that that mail thieves in the San Gabriel Valley area typically

steal mail from blue postal collection boxes and residential mailboxes. (ER 301.)

Rodriguez testified that the cardboard item found in the car was a fishing device

used to steal mail from blue collection boxes, and that it could probably gather

only a couple of pieces of mail per drop. (ER 302-304.) Rodriguez opined that

individuals target blue collection boxes, which may contain checks that can be

washed, forged, and cashed. (ER 304.)

      Marco Contreras testified as a cooperating witness regarding the events of

February 15 and 16. (ER 330.) He admitted to having prior convictions for

passing false checks and identity theft, and to having given false names to law

enforcement on multiple occasions, including in this case. (ER 330-331.) He

denied ever having lied under oath. (ER 331.)

      Contreras testified that on the evening of February 15, 2019, he was at the

Quality Inn in Downey with Paishon and their friend Star, who also goes by the

name Brit Moore.7 (ER 331-332, 362.) At some point, he and Paishon left in

Star’s car to buy drugs at a friend’s home in Arcadia. (ER 332-333.) Contreras

testified that on the way to Arcadia, he and Paishon stopped to fish, or steal mail,


      7
       The parties stipulated that Paishon’s car was parked at the Quality Inn from
February 15 to February 16, 2019. (ER 426.)


                                            20
       Case: 20-50008, 07/17/2020, ID: 11757531, DktEntry: 18, Page 28 of 61




from multiple boxes, with both of them using the fishing tool; after making a stop

at Arcadia, they left and resumed fishing in San Gabriel because they had seen a

lot of blue postal boxes in that area. (ER 333-334.) Contreras testified that he saw

Officer Martinez drive by while he was carrying mail, and he thought Martinez had

seen him. (ER 334.) Contreras got into the car, and Paishon drove off. (ER 335.)

      Contreras testified that he and Paishon saw Martinez make a U-turn to

follow them. (ER 335.) According to Contreras, he and Paishon agreed to say that

the mail was already in the car, which didn’t belong to them, if they were pulled

over. (ER 335-336.) Contreras gave this explanation to Martinez during the traffic

stop. (ER 336.)

      Contreras further testified that Paishon gave him the materials to make the

fishing tool, and that the tool could pull out up to four pieces of mail per attempt.

(ER 337.) Contreras testified that he generally hoped to obtain checks while

fishing, which could be washed of the recipient’s name and cashed in another

name. (ER 337-338.) He testified that he had stolen mail out of collection boxes

with Paishon more than five times since the previous October. (ER 338.) He

testified that they had washed checks together and split the proceeds, and that

Paishon knew that he’d been in trouble for stealing mail before. (ER 338-339.)

      On cross-examination, Contreras confirmed that he had been convicted of

felony attempted mail theft and possession of stolen mail in federal court in May


                                           21
       Case: 20-50008, 07/17/2020, ID: 11757531, DktEntry: 18, Page 29 of 61




2012, in a case that did not involve Paishon. (ER 339-340, 344.) He testified that

he knew how to wash, forge, and cash stolen checks. (ER 340.) In January 2010,

Contreras admitted to two postal inspectors that he had been using fishing devices

to steal mail from mailboxes outside a post office; since then, he had been stealing

mail and cashing forged checks and gone to jail many times as a result. (ER 342-

344.) In addition to the federal felony mail theft conviction, Contreras had been

convicted of forgery three times, grand theft, identity theft twice, and passing a

fraudulent check — amounting to five felony convictions and several

misdemeanors in the past ten years. (ER 344-346.)

      Contreras had previously cooperated in the hopes of receiving benefits at

sentencing. (ER 347.) In January 2010, he provided information about other

individuals involved in mail theft while detained for attempting to steal mail and

was never charged with a crime as a result of his cooperation. (ER 354.)

Contreras decided to cooperate in this case after learning that he could receive a

sentence of five years in prison for the charged offense, and that cooperation could

be considered in imposing a sentence below the Sentencing Guidelines range. (ER

354-356.) He had a signed a plea agreement, and he understood that the

prosecutors would recommend a reduced sentence if he provided substantial

assistance, which he understood to mean that his testimony was helpful to them.

(ER 357-359.) Contreras had not been charged with any crimes relating to his


                                           22
       Case: 20-50008, 07/17/2020, ID: 11757531, DktEntry: 18, Page 30 of 61




admission about prior mail thefts and check washing with Paishon, and the

government had promised not to use those statements against him, in this or any

other proceeding. (ER 360-361.)

      On cross-examination, Contreras also admitted having lied to a police officer

many times before, including having given various false names and birthdates.

(ER 364, 366, 369-372.) Contreras repeatedly gave the false name of Charlie

Zavala to Officer Martinez in this case. (ER 370-372.)

      On redirect and recross, Contreras indicated that his only obligation was to

tell that truth, and that he understood that the judge would determine his sentence;

he recognized, however, that both his attorney and the government would

recommend what that sentence should be. (ER 376-377.)

      Postal inspector Kimberly Granger served as the case agent. (ER 391.) This

case involved approximately 44 pieces of mail, none of which was sent to or from

Paishon or Contreras. (ER 393, 395.) In the course of her investigation, which

involved speaking to the senders of the mail, Granger came to investigate the area

where Officer Martinez saw Contreras and Paishon — the intersection of Las

Tunas Drive and Alabama Street in San Gabriel. (ER 395-398.) There are six U.S.

mail collection boxes in the vicinity of that intersection. (ER 398-401.) Using a

map, Granger identified three mailboxes nearby: the one used by Kent Luk of

Oriental Air Logistics, the one used by Poch Blanco of Med Quick pharmacy, and


                                          23
       Case: 20-50008, 07/17/2020, ID: 11757531, DktEntry: 18, Page 31 of 61




the one from which Contreras had been running when spotted by Officer Martinez.

(ER 402-403.)

      Granger spoke to Paishon on May 17, 2019. (ER 403.) Paishon told

Granger that she and Contreras had been friends for years, that the car belonged to

her friend Star, and that she and Contreras had been headed to Azusa to buy drugs.

(ER 404-405.) According to Granger, Paishon further stated that while they were

driving to Azusa, Contreras asked her to pull over, left the vehicle, returned with

mail and a fishing line, and left the mail in the car; Contreras left again, returned,

and they drove off before being stopped by police. (ER 405-406.) Granger did not

interview Star or the friend in Azusa, nor did she investigate the additional

incidences of mail theft Contreras had discussed during his proffer session. (ER

415-417.) Granger had tried to contact Star the week before trial, but she learned

that Star had an active arrest warrant, and Star’s phone number was not in service.

(ER 423, 425.)

      According to Granger, the Postal Inspection Service uses fingerprint and

DNA analysis, typically in cases involving 500 or more pieces of mail, but the

evidence in this case was not sent for fingerprint analysis or DNA testing. (AER

390-391, 421.) Granger testified that the sticky substance on the mail would

interfere with fingerprint analysis, and that the lab had a two-year backlog for such

testing. (ER 422.)


                                            24
          Case: 20-50008, 07/17/2020, ID: 11757531, DktEntry: 18, Page 32 of 61




      In closing, the government argued that Paishon “was a part of this plan to

steal mail every step of the way.” (ER 430.) Citing Contreras’s testimony, the

government argued that Paishon had helped make the fishing tool. (ER 430.) The

government reasoned that Contreras would have carried the sticky tool out in the

open, and that it would have been visible in the car. (ER 431.) The government

also pointed to the amount of mail (44 pieces), originating from several different

mailboxes, as evidence of multiple fishing trips over an extended period of time.

(ER 434-435.)

      The government argued that Paishon was guilty both as a principal and as an

aider and abettor. (ER 434-439) As a principal, the government argued that it had

proven that the mail was stolen, that Paishon knew it was stolen, and that Paishon

possessed the mail. (ER 437-439.) The government argued — without support in

the record — that Paishon knew the mail was stolen because she saw Contreras get

out of the car with a fishing tool, take mail, bring the mail back to the car, and

leave and return with mail a second time. 8 (ER 434-435.)


      8
        The government relied on Paishon’s statements to postal inspector Granger
and Officer Martinez’s testimony for these points. (ER 434-435.) However,
neither Granger nor Martinez testified that Paishon admitted to seeing Contreras
leave the car with the fishing tool the first time or engage in the act of stealing
mail, as the closing argument suggested. (ER 243-246, 405-406.) Nor do the
dashcam excerpts support this assertion. (Govt. Ex. 6, 10:40-11:05 [ER 88-89],
Govt Ex. 7, 26:50-27:09 [ER 98-99], Govt. Ex. 8, 27:44-28:20 [ER 100-101],
Govt. Ex. 9, 33:48-34:00 [ER 103], Govt. Ex. 10, 1:00:47-1:02:21 [ER 109-111].)


                                            25
       Case: 20-50008, 07/17/2020, ID: 11757531, DktEntry: 18, Page 33 of 61




      The government also relied on Paishon’s pre-Miranda statements from the

back of the patrol car to corroborate Contreras’s version of events and prove

Paishon’s guilty knowledge.

             And when asked by Officer Martinez about the mail, she
             lied. She told him that the mail was already in the car and
             that they borrowed the car from a friend. She wasn’t
             confused or pressured. She and Marco Contreras made up
             this lie before they were even pulled over. They decided
             they would say, as Marco Contreras . . . told you, that they
             borrowed the car from a friend and the mail was already
             in the car. And they both independently told Officer
             Martinez that.
             You heard the recordings of those statements, and they are
             not disputed. She didn’t lie because she was confused.
             She lied about the mail because she knew it was stolen,
             and she knew she would get in trouble for having it.

(ER 435.)

      As for the possession as a principal, the government argued that the presence

of the mail in a car driven by Paishon sufficiently proved that element, and pointed

out that Paishon was alone with some mail while Contreras engaged in an

additional fishing attempt. (ER 436.)

      The government’s theory of Paishon’s guilt as an aider and abettor also

rested heavily on Contreras’s testimony. The prosecutor argued that Martinez’s

and Contreras’s testimony established that someone (Contreras) has possessed

stolen mail. (ER 437.) For the crucial elements of Paishon’s assistance and intent

to assist, the prosecutor against pointed to Contreras’s testimony. (ER 437



                                          26
       Case: 20-50008, 07/17/2020, ID: 11757531, DktEntry: 18, Page 34 of 61




[“Marco Contreras told you that she took turns fishing for mail herself. That’s

helping.”], 438 [“She intended to help with this crime because she knew what was

going on every step of the way. Marco Contreras told you . . . .”].) The

government also argued that the witness testimony and physical evidence indicated

fishing from multiple collection boxes. (ER 438.)

      The prosecutor also argued that Paishon’s statement to Postal Inspector

Granger was sufficient to establish her knowledge of “what Contreras was doing”

and intent to assist. (ER 438.) After Contreras returned to the car with stolen mail

and a fishing tool, the government argued, Paishon “waited for him to do it again

and then drove away.” (ER 438.)

      With respect to the timing of Paishon’s assistance prior to the completion of

the offense, the government relied on Contreras’s version of events, albeit without

mentioning him by name. The prosecutor stated, “All of the things I just

mentioned happened before the crime was completed: Supplying the materials for

the fishing tool, driving him around, driving Contreras around some more after he

had already gotten mail, and getting mail herself.” (ER 439.)

      In Paishon’s closing, she focused on the government’s theory of guilt by

association with Contreras. (ER 440.) The government’s case rested, Paishon

argued, on the word of Contreras, an individual with a history of stealing mail and

lying to law enforcement, who was motivated to lie here to obtain a lower


                                          27
       Case: 20-50008, 07/17/2020, ID: 11757531, DktEntry: 18, Page 35 of 61




sentence. (ER 440-441, 451-453.) Paishon argued that the government had failed

to prove her possession of the mail as a principal. (ER 443.)

      As for aiding and abetting, Paishon argued that the government had failed to

prove beyond a reasonable doubt her advance knowledge of the stolen-mail offense

at a time when there was still a realistic opportunity for her to withdraw. (ER 444-

449.) The fact that Paishon and Contreras both initially lied about the provenance

of the mail in the car was not evidence of their partnership in mail theft, but rather

a panicked response to being pulled over shortly after Contreras returned to the car

with stolen mail. (ER 449-450.) Contreras’s testimony was not corroborated by

other witnesses or forensic evidence linking Paishon to the mail or fishing device.

(ER 454-455.)

      In rebuttal, the government argued that Paishon’s statements to Granger

about Contreras returning to the car with stolen mail and a fishing line, then

leaving again and returning with more stolen mail, were sufficient to prove her

guilt. (ER 456-457.) The government cited Contreras’ testimony as

“corroboration” of this narrative. (ER 457.) It compared the video clip of Paishon

stating that the mail was already in the car with Contreras’s testimony that they

agreed to tell Officer Martinez this same story as he approached the car. (ER 457.)

The government then canvassed specific elements of Contreras’s testimony,

beginning with the borrowing of the car at the Quality Inn, Paishon’s supplying of


                                           28
        Case: 20-50008, 07/17/2020, ID: 11757531, DktEntry: 18, Page 36 of 61




the materials to make the fishing tool, his claimed history of fishing for mail and

cashing fraudulent checks with Paishon, and their close relationship over a period

when Contreras was engaging in mail and identity theft. (ER 457-459.) Yet it

concluded by arguing to the jury that Contreras’s testimony “simply corroborates

what we already know without him” and “gives you the complete picture of what

happened[.]” (ER 460.)

       The jury convicted Paishon of possession of stolen mail. (ER 502-503.)

E.     Sentencing

       At the sentencing held on January 13, 2020, the district court sentenced

Paishon to 27 months of imprisonment — at the midpoint of the 24-to-30 month

advisory Sentencing Guidelines range — to be followed by three years of

supervised release. (ER 41, 45)

       The district court also ordered $9,104.23 in restitution to a pharmacy that

had incurred losses from medications in the stolen mail that could not be reused.

(ER 46, 530.) Paishon was held jointly and severally liable for the restitution with

cooperating co-defendant Contreras, who had been sentenced to 18 months of

imprisonment in a separate hearing. (ER 47, 511.)

       Relevant to this appeal, the district court informed the parties that it intended

to impose a number of special conditions of supervised release, including the

following:



                                            29
          Case: 20-50008, 07/17/2020, ID: 11757531, DktEntry: 18, Page 37 of 61




               Defendant shall not obtain or possess any driver’s license,
               social security number, passport, or any other form of
               identification in any name other than the defendant’s true
               legal name, nor should the defendant use any name other
               than his true legal name without the prior written approval
               of the probation officer.

(ER 13.) Defense counsel asked for an exception for Paishon to “use the name

Nadine, which is what she goes by” and how she is “known.” (ER 15.) The

district court overruled the objection, stating, “if she wants to legally change her

name, that’s fine.” (ER 15.)

      A substantially identical condition appeared as Special Condition 9 in the

written judgment. (ER 53.)

               9. The defendant shall not obtain or possess any driver’s
               license, Social Security number, birth certificate, passport,
               or any other form of identification in any name, other than
               the defendant’s true legal name, nor shall the defendant
               use, any name other than his true legal name, without the
               prior written approval of the Probation Officer.

      At sentencing, the district court also ordered Paishon to comply with the

Central District of California’s General Order 18-10.9 (ER 47.) Paishon did not

object to this condition. (ER 11-18.) General Order 18-10 sets forth “standard”

conditions of supervised release, including the following:



      9
        United States District Court, Central District of California, General Order
18-10, https://www.cacd.uscourts.gov/sites/default/files/general-orders/GO%2018-
10.pdf (Nov. 2, 2018).


                                             30
       Case: 20-50008, 07/17/2020, ID: 11757531, DktEntry: 18, Page 38 of 61




             14. As directed by the probation officer, the defendant
             must notify specific persons and organizations of specific
             risks posed by the defendant to those persons and
             organizations and must permit the probation officer to
             confirm the defendant’s compliance with such
             requirement and to make such notifications.

This condition appears as Standard Condition 14 on Paishon’s written judgment.

(ER 55.) Two other provisions of the written judgment also order Paishon to

comply with General Order 18-10. (ER 52, 54.)

      This timely appeal followed. (ER 544.)

                     VI. SUMMARY OF ARGUMENT

      This Court should reverse the district court’s denial of Paishon’s motion to

suppress the statements she made while handcuffed in the back of a patrol car,

before being given Miranda warnings (the “pre-Miranda” statements). This

Court’s decision in Henley establishes that a defendant who is handcuffed and

placed in a police vehicle is sufficiently restrained in her freedom of movement to

be “in custody” for Miranda purposes, even if she is told that she is not under

arrest. Additional factors demonstrate that Paishon was in custody: she was told

she was being “detained,” isolated from her companion in the middle of the night,

not released at the end of the questioning, and confronted with evidence of guilt in

an aggressive and deceptive way. That the actual questioning was brief and

Paishon was told she was being handcuffed for officer safety did not dissipate

these inherently coercive circumstances.

                                           31
       Case: 20-50008, 07/17/2020, ID: 11757531, DktEntry: 18, Page 39 of 61




      The government cannot show that this Miranda error was harmless beyond a

reasonable doubt. Paishon’s unwarned statement that the mail was already in the

car showed consciousness of guilt and was inconsistent with later statements she

made about Contreras bringing the mail to the car. Even more important, the

statement provided critical support for Contreras’s testimony, which was otherwise

heavily impeached and lightly corroborated. As a cooperating witness with a

history of felony mail theft and lying to law enforcement, Contreras had serious

credibility issues. Corroboration for his testimony that he and Paishon had agreed

to lie and tell Martinez that the mail was already in the car bolstered his overall

credibility, as well as his narrative of Paishon as an equal partner-in-crime.

      This Court should vacate and remand two conditions of supervised release.

Special Condition 9 prevents Paishon, a transgender woman, from using the first

name “Nadine” socially without prior written approval of the probation officer.

This condition does not promote deterrence, protection, or rehabilitation and

deprives Paishon of more liberty than is reasonably necessary to achieve the goals

of sentencing. The district court gave no individualized reason for imposing the

condition, which unreasonably infringes on Paishon’s liberty interest, grounded in

the fundamental right to privacy, to use her preferred first name in social situations.

Standard Condition 14 is a condition regarding notification of “specific risks” that

this Court has recently held is unconstitutionally vague.


                                           32
       Case: 20-50008, 07/17/2020, ID: 11757531, DktEntry: 18, Page 40 of 61




                                 VII. ARGUMENT

A.    The District Court Erred in Denying Paishon’s Motion to Suppress
      the Unwarned Statements She Made While Handcuffed in the Back
      of a Police Car.

                                 Standard of Review

      Whether a person is “in custody” for purposes of Miranda is a mixed

question of law and fact that is reviewed de novo. United States v. Cazares, 788

F.3d 956, 979 (9th Cir. 2015).

                                     Discussion

      1.     This Court’s Decision in Henley Is Controlling on the Custody
             Question.

      The Fifth Amendment provides that “no person . . . shall be compelled in

any criminal case to be a witness against himself[.]” U.S. Const., amend. V. The

Fifth Amendment privilege “is available outside of criminal court proceedings and

serves to protect persons in all settings in which their freedom of action is curtailed

in any significant way from being compelled to incriminate themselves.” Miranda

v. Arizona, 384 U.S. 436, 467 (1966). In Miranda, the Supreme Court held that

“the prosecution may not use statements, whether exculpatory or inculpatory,

stemming from custodial interrogation of the defendant unless it demonstrates the

use of procedural safeguards effective to secure the privilege against self-

incrimination.” Id. at 444. Those procedural safeguards consist of the familiar

Miranda warnings — “that he has the right to remain silent, that anything he says


                                           33
       Case: 20-50008, 07/17/2020, ID: 11757531, DktEntry: 18, Page 41 of 61




can be used against him in a court of law, that he has the right to the presence of an

attorney, and that if he cannot afford an attorney one will be appointed for him

prior to any questioning if he so desires,” id. at 479 — that “have become part of

our national culture,” Dickerson v. United States, 530 U.S. 428, 443 (2000).

      Miranda warnings must be given when a person is “subjected to custodial

interrogation.” Berkemer v. McCarty, 468 U.S. 420, 434 (1984). The custody

inquiry turns on “whether a reasonable person in the circumstances would have

believed he could freely walk away from the interrogators.” United States v.

Barnes, 713 F.3d 1200, 1204 (9th Cir. 2013). This Court has clearly held that the

circumstances here — questioning of a handcuffed defendant who was seated in

the back of a police car — constitute custodial interrogation. In Henley, this Court

held that the custody status of a defendant who had “not been formally arrested”

but “was handcuffed and placed in the back seat of a squad car” was “easily

resolved.” Henley, 984 F.2d at 1042. This Court reasoned, “It is fair to say that

someone who is being questioned by an FBI agent while sitting handcuffed in the

back of a police car is, indeed, not free to leave. We have no trouble concluding

that Henley ‘ha[d] been taken into custody or otherwise deprived of his freedom of

action in [a] significant way.’” Id. (citing Miranda, 384 U.S. at 444). As in

Henley, Paishon was handcuffed and “put” in the back of a squad car. (Ex. A at

11:05-12:09; ER 89-90.) A reasonable person in that situation in the middle of the


                                           34
       Case: 20-50008, 07/17/2020, ID: 11757531, DktEntry: 18, Page 42 of 61




night would not have felt free to leave, and would have acted as Paishon did,

remaining where she had been placed and calling out to other officers when she

wished to speak to Officer Martinez.

      The district court thus erred in denying the motion to suppress with respect

to the “pre-Miranda” statements Paishon made while in the back of the police car.

In denying the motion to suppress, the district court — without specifically

addressing Henley — relied on three facts: that Paishon was told several times that

she was not under arrest, that she was told she was being handcuffed for officer

safety, and that the questioning was short in duration. But none of these

circumstances changes the in-custody analysis.

      The fact that Paishon was told she was not under arrest does not

meaningfully distinguish Henley, where the defendant “was told he was not under

arrest” but “testified that he did not feel free to leave.” Henley, 984 F.2d at 1042.

Paishon, likewise, submitted a declaration stating that she did not feel free to leave.

(ER 81.) The district court also failed to mention that Paishon was twice told that

she was being “detain[ed]” (ER 89-90), which in common parlance means “to hold

or keep in or as if in custody.” See “Detain,” Merriam-Webster Dictionary,

https://www.merriam-webster.com/dictionary/detain (last visited July 17, 2020). A

reasonable layperson, “detained” by the police in a patrol car with her hands cuffed




                                           35
       Case: 20-50008, 07/17/2020, ID: 11757531, DktEntry: 18, Page 43 of 61




behind her back, after being ordered out of a car bearing an expired registration tag

and containing stolen mail, would understand that she was not free to leave.

      Further, that Paishon was told that she was being handcuffed to ensure

officer safety does not alter a reasonable person’s understanding that she was being

subject to arrest-like restraints. Martinez gave no indication that this handcuffing

was intended to be a temporary or brief prelude to allowing Paishon to leave the

scene. Significantly, in United States v. Newton, 369 F.3d 659 (2d Cir. 2004), the

Second Circuit cited Henley in support of its conclusion that the handcuffing of a

defendant overrode any assurances that he was not under arrest, as well as any

safety reasons given for the handcuffing:

              We do not overlook the fact that Newton was specifically
              advised that he was not being placed under arrest and that
              the restraints were being employed simply to ensure his
              own safety and that of the officers. But telling a suspect
              that he is not under arrest does not carry the same weight
              in determining custody when he is in handcuffs as it does
              when he is unrestrained.

Newton, 369 F.3d at 676 (citing Henley, 984 F.2d at 1042). This reasoning applies

with even more force here, where a handcuffed Paishon was questioned in the back

of a police car and not in her own home, as in Newton. Newton, 369 F.3d at 663

(handcuffed defendant was seated “in a chair close to the front door” of his

apartment).




                                            36
       Case: 20-50008, 07/17/2020, ID: 11757531, DktEntry: 18, Page 44 of 61




      Finally, the district court erred by considering the brief period of questioning

as a factor weighing against a finding of custody. (ER 7.) Under these

circumstances, it is the “duration of the detention” that matters for the “in custody”

inquiry, more than the duration of the questioning. See Barnes, 713 F.3d at 1204

(citing United States v. Kim, 292 F.3d 969, 974 (9th Cir. 2002)). Here, by the time

Paishon made the statement about the mail already being in the car, the traffic stop

had begun nearly a half hour earlier, and Paishon had been handcuffed in the back

of the police car for more than fifteen minutes with no clear end in sight. (Ex. A at

27:03-27:06; ER 99.) Miranda does not admit of an exception just because a

defendant’s inculpatory statements were brief or occurred early on in custodial

interrogation. In any event, the crime under investigation was not particularly

sophisticated or complex, and did not require extensive interrogation at the scene.

      The district court also disregarded other circumstances indicative of custody.

Paishon was separated from her companion Contreras, in the back of a police car

on a road in the middle of the night. See Kim, 292 F.3d at 974 (noting “coercive

impact of enforced isolation”). By this point, the encounter had progressed far past

the “typical traffic stop,” which is “presumptively temporary and brief,” and

somewhat public. See Berkemer, 468 U.S. at 437-38. In fact, Paishon was not

released after questioning and was taken to the police station instead, another

factor indicative of custody. See Howes v. Fields, 565 U.S. 499, 509 (2012).


                                           37
       Case: 20-50008, 07/17/2020, ID: 11757531, DktEntry: 18, Page 45 of 61




      Paishon had also been confronted with evidence of guilt with respect to the

stolen-mail offense — another pertinent factor in assessing the custody question.

See Barnes, 713 F.3d at 1204. Martinez asked, “Okay, what’s up with the mail? . .

. What’s up with the mail?” (Ex. A 27:01-27:03; ER 99.) He asked Paishon if she

was “lying” to him and told her he had seen Contreras running and her driving.

(Ex. A 27:07, 27:24, 27:27; ER 99-100.) He also lied to Paishon about the time

and shut the door to the car when she stated he was lying. (Ex. A at 28:36; ER

101.) This “aggressive, coercive, and deceptive tone” weighs in favor of a finding

of custody. See United States v. Bassignani, 575 F.3d 879, 884 (9th Cir. 2009)

      As in Henley, the circumstances of Paishon’s interrogation in the police car

were as inherently coercive as the station house questioning at issue in Miranda.

See Howes, 565 U.S. at 509. The district court erred by concluding otherwise, and

this Court should reverse.

      2.    The Error Was Not Harmless Beyond a Reasonable Doubt.

      Reversal for a new trial is required because the government cannot meet its

burden to prove harmlessness beyond a reasonable doubt. “On direct review, the

government’s commission of a constitutional error requires reversal of a conviction

unless the government proves ‘beyond a reasonable doubt that the error

complained of did not contribute to the verdict obtained.’” United States v.




                                          38
       Case: 20-50008, 07/17/2020, ID: 11757531, DktEntry: 18, Page 46 of 61




Williams, 435 F.3d 1148, 1162 (9th Cir. 2006) (quoting Chapman v. California,

386 U.S. 18, 24 (1967)) (internal quotation marks omitted).

      The government fought vigorously below to admit the pre-Miranda

statements, played the video clip containing those statements at trial, and

highlighted them in their opening statement, closing argument, and rebuttal closing

argument to the jury. (ER 137-141, 218, 245, 435, 457.) Outside the presence of

the jury, the government told the district court that the statements regarding the

provenance of the mail were inculpatory due to their inconsistency with later

statements. (ER 170, 176-177.) The false statement was also incriminating

because they demonstrated a consciousness of guilt.

      Moreover, the unwarned statements shored up the testimony of the

government’s star witness, cooperating co-defendant Marco Contreras. Contreras

had serious credibility issues due to his multiple convictions for mail theft, forgery,

identity theft, and passing false checks, not to mention a history of testifying

against co-defendants in hopes of receiving a lighter sentence. See United States v.

Bernal-Obeso, 989 F.2d 331, 336 (9th Cir. 1993) (“Prosecutors confront the same

problem in evaluating the usefulness of an informant as a witness: a serious felony

record could cause a jury completely to disregard his testimony and possibly to

conclude from it that the government’s entire case is suspect.”) The jury was

instructed that, due to his prior felony offenses and cooperation benefits in this


                                           39
       Case: 20-50008, 07/17/2020, ID: 11757531, DktEntry: 18, Page 47 of 61




case, it should “examine the testimony of Marco Contreras with greater caution

than that of other witnesses.” (ER 487.)

      Contreras’s testimony was crucial to the government’s case. He painted a

picture of Paishon as a prime mover in the offense, characterizing her as a willing

partner-in-crime who supplied the materials for making fishing tools, actively

fished for mail, and washed checks obtained from the mail. The problem was, the

most incriminating portions of Contreras’s testimony were largely lacking in

corroboration. The government did not present the testimony of the third person

present at the Quality Inn while Contreras and Paishon allegedly made the fishing

tool, no forensic evidence linked Paishon to the tool or mail, and Contreras was the

only person seen with mail in his arms. Further, while Paishon had twenty prior

convictions, primarily misdemeanors, she had no prior convictions for mail theft or

check-washing.

      Against this backdrop of Contreras’s shaky credibility and largely

uncorroborated narrative, any point of intersection between Contreras’s and

Paishon’s statements took on extra importance. “Review for harmless error

requires not only an evaluation of the remaining incriminating evidence in the

record, but also the most perceptive reflections as to the probabilities of the effect

of error on a reasonable trier of fact.” United States v. Garibay, 143 F.3d 534, 539

(9th Cir. 1998). Here, by introducing evidence that Paishon had initially lied about


                                           40
       Case: 20-50008, 07/17/2020, ID: 11757531, DktEntry: 18, Page 48 of 61




the mail already being in the car, the government was able to convey to the jury

that Paishon had not only exhibited consciousness of guilt, but that Contreras had

been truthful when he testified that they were working together to steal mail and

decided to tell Officer Martinez a prearranged lie. (ER 218, 435, 437.) This Court

has concluded that a Miranda violation was not harmless when the “bulk of the

testimony” against a defendant was provided by a government informant, the

informant’s “credibility was a point of contention at trial, and it is likely that his

testimony was credited in part because it was corroborated” by the defendant’s

unwarned statements. See United States v. Noti, 731 F.2d 610, 616 (9th Cir. 1984).

It should do the same here.

B.    Special Condition 9 (“True Legal Name”) and Standard Condition
      14 (“Special Risks”) Must Be Vacated.

                                 Standard of Review

      A district court’s decision to impose a condition of supervised release is

reviewed for abuse of discretion. United States v. Weber, 451 F.3d 552, 557 (9th

Cir. 2006).

      While the Court generally reviews supervised-release conditions for abuse of

discretion, it reviews de novo whether conditions violate the Constitution. United

States v. Evans, 883 F.3d 1154, 1159-60 (9th Cir. 2018). Even though Paishon did

not object to Standard Condition 14 below, the Court is not bound by the plain-

error standard to the extent “the appeal presents a pure question of law and there is

                                            41
        Case: 20-50008, 07/17/2020, ID: 11757531, DktEntry: 18, Page 49 of 61




no prejudice to the opposing party that resulted from the defendant’s failure to

object.” United States v. Joseph, 716 F.3d 1273, 1276 n.4 (9th Cir. 2013) (internal

quotation marks omitted). Even if the plain-error standard applies, however, the

Court may still grant relief if the district court erred, that error was plain, the error

affected Paishon’s substantial rights, and the error seriously affects the fairness,

integrity, or public reputation of judicial proceedings. Id. at 1277.

                                       Discussion

      Although a sentencing judge is given significant discretion in imposing

special conditions of supervised release, such discretion is “not . . . boundless.”

Weber, 451 F.3d at 557. By statute, a condition may be ordered only to the extent

it (1) is reasonably related to certain factors, including (a) the nature and

circumstances of the offense and the history and characteristics of the defendant,

(b) the need to afford adequate deterrence, (c) the need to protect the public from

further criminal conduct by the defendant, and (d) provision of educational or

vocational training, medical care, or other correctional treatment in the most

effective manner. See id. at 557-58; 18 U.S.C. §§ 3583(d), 3553(a). Any

discretionary condition must also involve “no greater deprivation of liberty than is

reasonably necessary” for the purposes of deterrence, protection of the public, and

rehabilitation. See 18 U.S.C. § 3583(d)(2); see also Weber, 451 F.3d at 558;

United States v. Williams, 356 F.3d 1045, 1052-53 (9th Cir. 2004). Thus, any


                                             42
       Case: 20-50008, 07/17/2020, ID: 11757531, DktEntry: 18, Page 50 of 61




condition must be “properly tailored” based on the particular circumstances of the

defendant in each individual case, id. at 1053, and it must be the least restrictive

condition necessary to achieve the goals of supervision.

      Moreover, although a district court may restrict fundamental rights as a

condition of supervised release, such conditions are “reviewed

carefully.” See United States v. Wolf Child, 699 F.3d 1082, 1089 (9th Cir. 2012)

(internal quotation marks omitted). When a condition of supervised release

implicates a particularly significant liberty interest, “the district court must support

its decision to impose the condition on the record with record evidence that the

condition of supervised release sought to be imposed is necessary to accomplish

one or more of the factors listed in [18 U.S.C.] § 3583(d)(1) and involves no

greater deprivation of liberty than is reasonably necessary.” Id. (emphasis in

original) (internal quotation marks omitted).

      1.     The “True Legal Name” Condition (Special Condition 9)

      As construed by the district court, Special Condition 9 deprives Paishon of

more liberty than is reasonably necessary for deterrence, protection of the public,

and rehabilitation insofar as it prevents her from using the first name “Nadine”

socially without prior written approval from the probation officer. Paishon does

not challenge that portion of Special Condition 9 that prohibits her from obtaining

identification documents in a name other than her true legal name.


                                            43
       Case: 20-50008, 07/17/2020, ID: 11757531, DktEntry: 18, Page 51 of 61




      As a transgender woman, Paishon has a particularly significant liberty

interest in going by “Nadine,” a name that corresponds to her gender identity. “It

is generally accepted that transgender individuals face an alarming rate of

discrimination, harassment, and violence” — in school, and into adulthood and the

workplace. Crowder v. Diaz, No. 2:17-CV-1657-TLN-DMC, 2019 WL 3892300,

at *13 (E.D. Cal. Aug. 19, 2019). The record presented at sentencing in this case

recounts how this history of violence and discrimination has impacted Paishon’s

relationships, housing and employment. (PSR 23.) Given this widespread

animosity toward the transgender community, a policy that requires individuals “to

disclose their transgender status . . . directly implicates their fundamental right of

privacy.” See Love v. Johnson, 146 F. Supp. 3d 848, 854-56 (E.D. Mich. 2015).

Id. at 854-56. This right to “informational privacy” involves “the individual

interest in avoiding disclosure of personal matters.” See In re Crawford, 194 F.3d

954, 958 (9th Cir. 1999). By requiring Paishon to use the name “Todd,” and by

prohibiting her from using the name “Nadine” in everyday social situations,

Special Condition 9 effectively requires disclosure of her transgender status.

      The federal government, in the context of health care, has acknowledged

transgender individuals’ interest in using a preferred first name. The Centers for

Disease Control and Prevention (“CDC”) has recognized that transgender people

have experienced stigma, discrimination, harassment, and violence, including in


                                            44
       Case: 20-50008, 07/17/2020, ID: 11757531, DktEntry: 18, Page 52 of 61




healthcare settings.10 The CDC reports: “Given these challenges, transgender

people, especially transgender women of color, may delay seeking medical care

because of fear or actual experience of negative treatment by health care staff.”11

Such unpleasant encounters often start at the front desk, where discrepancies

between a patient’s legal name and preferred name may “put[] patients in the

uncomfortable position of having to explain their transgender status to the front

desk within hearing distance of other patients.”12 According to the CDC, “[o]ne of

the most important steps in creating a welcoming environment for transgender

people (and all people) is to address patients using their preferred names and

pronouns.” 13 The CDC also recommends that if a health care provider is “unsure

about a patient’s preferred name or pronouns, ask politely and privately.” 14


      10
         Centers for Disease Control and Prevention, Patient-Centered Care for
Transgender People: Recommended Practices for Health-Care Settings,
https://www.cdc.gov/hiv/clinicians/transforming-health/health-care-
providers/affirmative-care.html (last visited July 17, 2020).
      11
           Id.
      12
           Id.
      13
         CDC, Patient-Centered Care for Transgender People: Recommended
Practices for Health-Care Settings (Patient-Centered Strategies in Health Care),
https://www.cdc.gov/hiv/clinicians/transforming-health/health-care-
providers/affirmative-care.html#strategies (last visited July 17, 2020).
      14
           Id. (Communication Strategies and Scripts—Summary of Best Practices).




                                          45
       Case: 20-50008, 07/17/2020, ID: 11757531, DktEntry: 18, Page 53 of 61




      The record establishes that Paishon’s interest in using the name Nadine is

sincere and longstanding. It is undisputed that Paishon is a transgender woman

who has used the name “Nadine” for sixteen years, since she became an adult.

(PSR 55 ¶ 84.) The name “Nadine” is tattooed on her leg. (PSR 57 ¶ 98.) In the

government’s opening statement, the prosecutor informed the jury that Paishon

“prefers to be called Nadine.” (ER 216.) Cooperating witness Marco Contreras

testified that he knew Paishon “as Nadine” and referred to her as “Nadine”

throughout his testimony. (ER 329, 332, 333, 335, 337.)

      This Court’s decision in United States v. Soltero, 510 F.3d 858 (9th Cir.

2007) (per curiam), is not to the contrary. In Soltero, the district court imposed a

condition of supervised release similar to Special Condition 9 here. Id. at 865.

Soltero challenged the condition because while his true legal surname was

“Resinger,” he had used his stepfather’s surname, “Soltero,” since he was two

years old. Id. at 865 & n.7. This Court held that the district court did not err in

imposing the condition because “[n]o authority vests with the federal courts to

grant a name change. If the defendant wishes to legally change his name under

California law, he must follow the procedures allowed under state law.” Id. at 865.

      This Court clarified that Soltero does not apply to a first name that a

defendant uses socially in United States v. Ortiz, 735 F. App’x 419 (9th Cir. 2018)

(unpublished). In Ortiz, the same district court imposed the same “true legal


                                           46
       Case: 20-50008, 07/17/2020, ID: 11757531, DktEntry: 18, Page 54 of 61




name” condition that is at issue here.15 The defendant, Jose Ortiz, argued that the

condition would prevent him from using the name “Joseph,” “the English version

of his true name ‘Jose.’” Id. at 420. This Court affirmed the condition, explaining

that Ortiz had misconstrued its scope:

             Special condition seven simply prohibits the appellant
             from obtaining or possessing a “driver’s license, social
             security number, birth certificate, passport or any other
             form of identification in any name, other than the
             [appellant’s] true name.” It does not prevent Ortiz or his
             friends from referring to him/himself as “Joseph.”
             Clearly, the district court’s order sets parameters designed
             to curb criminal conduct on the part of Ortiz through
             documents in a name other than his legal name.

Id. The decision in Ortiz accords with common sense. A defendant should not be

put in violation of his supervised release for going by a nickname— such as

“Andy,” “A.J.,” or “Junior” for “Andrew Smith, Jr.” — without some evidence

that use of the nickname somehow undermines deterrence, protection of the public,

or rehabilitation.

      Here, however, the district court appeared to disavow the limiting

construction this Court pronounced in Ortiz. Further, the district court infringed

Paishon’s significant liberty interest in use of the name “Nadine” without citing the


      15
         While the Ortiz memorandum disposition does not reproduce the
condition in full, the parties’ briefing makes clear that the condition was identical
to the one imposed here. See Appellant’s Opening Brief, 2017 WL 4077702, at *4;
Government’s Answering Brief, 2017 WL 6448145, at *4.


                                          47
        Case: 20-50008, 07/17/2020, ID: 11757531, DktEntry: 18, Page 55 of 61




requisite record evidence that the condition was “necessary” to accomplish

deterrence, protection of the public, or rehabilitation. See Wolf Child, 699 F.3d at

1089. It gave no individualized reason whatsoever for imposing the condition,

stating only that it was “fine” for Paishon to “to legally change her name.” (ER

15.) And there is no indication that Paishon’s use of the name “Nadine” has

promoted or facilitated her criminal conduct or otherwise poses an obstacle to her

rehabilitation. (PSR 43-49.) On the other hand, the record indicates that

preventing Paishon from using her preferred name may impede her ability to

receive substance abuse, mental health, and medical treatment in the most effective

manner. These concerns are not merely theoretical for Paishon, who suffers from a

serious chronic condition (PSR 20, 57 ¶ 101); she also must participate in

substance abuse and mental health treatment as conditions of her supervised

release. (ER 52-53.)

       Even if Paishon’s interest in using her preferred first name socially does not

rise to the level of a particularly significant liberty interest, it involves a greater

deprivation of liberty than is reasonably necessary to serve the purposes of

deterrence, protection of the public, and rehabilitation. Because the condition does

not promote deterrence, protection of the public, or rehabilitation at all, any

infringement on Paishon’s ability to refer to herself in a way that accords with her




                                             48
       Case: 20-50008, 07/17/2020, ID: 11757531, DktEntry: 18, Page 56 of 61




gender identity — in social situations, not on legal forms of identification —is

greater than necessary.

      Finally, Section 3583(d)(3) requires that a special condition of supervised

release be “consistent with pertinent policy statements issued by the Sentencing

Commission pursuant to 28 U.S.C. § 994(a).” 18 U.S.C. § 3583(d)(3). Special

Condition 9 is not among the “standard,” “special,” or “additional” conditions of

supervised release recommended by the Sentencing Guidelines. See U.S.S.G.

§ 5D1.3(c)-(e).

      Special Condition 9, as applied to Paishon’s use of the name “Nadine,” does

not satisfy the requirements of Section 3583(d) and this Court’s caselaw.

Therefore, this Court should vacate that portion of Special Condition 9 that

precludes “use” of “any name other than [her] true legal name without the prior

written approval of the probation officer” (ER 53), and remand for the district

court to craft a properly tailored condition. See United States v. Ped, 943 F.3d 427,

434 (9th Cir. 2019).

      2.     The “Specific Risks” Condition (Standard Condition 14)

      In United States v. Magdirila, 962 F.3d 1152, 2020 WL 3424930 (9th Cir.

June 23, 2020), this Court vacated and remanded Standard Condition 14 — the

same “specific risks” condition imposed on Paishon here. Id. at *5. This Court

explained that it had struck down as unconstitutionally vague a prior, “nearly


                                          49
          Case: 20-50008, 07/17/2020, ID: 11757531, DktEntry: 18, Page 57 of 61




identical” version of this condition in United States v. Evans, 883 F.3d 1154, 1163

(9th Cir. 2018), “in part because it failed to answer the question of what conduct

the defendant needed to warn the public about.” Magdirila, 2020 WL 3424930, at

*5. Further, “[t]he revised language in Standard Condition 14 does not cure this

deficiency.” Id. It therefore remanded for the district court “to craft a supervised

release condition that accords with [the defendant’s] criminal history.” Id.

      Here, the district court did not have the benefit of Magdirila at the time it

sentenced Paishon. Nevertheless, because the district court in this case imposed

the same supervised-release condition found to be unconstitutional in Magdirila,

the Court should do what it did there: remand for the district court to correct the

condition. Magdirila, 2020 WL 3424930, at *5. Paishon’s failure to object below

does not prevent her from obtaining this relief.

      The Court is not bound by the plain-error standard where “the appeal

presents a pure question of law and there is no prejudice to the opposing party that

resulted from the defendant’s failure to object.” Joseph, 716 F.3d at 1276 n.4

(internal quotation marks omitted). Here, the unconstitutionality of Standard

Condition 14 involves a pure question of law that has already been resolved in

Magdirila. There is no prejudice to the government from Paishon’s failure to

object.




                                            50
       Case: 20-50008, 07/17/2020, ID: 11757531, DktEntry: 18, Page 58 of 61




      In any event, Paishon can satisfy the plain-error standard because the district

court erred, that error was plain, the error affected Paishon’s substantial rights, and

the error seriously affects the fairness, integrity, or public reputation of judicial

proceedings. Joseph, 716 F.3d at 1277. In light of Magdirila, the district court

erred in imposing Standard Condition 14, and that error is plain. See Henderson v.

United States, 568 U.S. 266, 279 (2013) (error must be plain at time of appellate

review). And this error affects Paishon’s substantial rights and seriously affects

the fairness, integrity, or public reputation of judicial proceedings. See United

States v. LaCoste, 821 F.3d 1187, 1192 (9th Cir. 2016) (third and fourth prongs of

plain-error standard satisfied where Internet-use restriction could not lawfully be

imposed); United States v. Barsumyan, 517 F.3d 1154, 1161-62 (9th Cir. 2008)

(third and fourth prongs of plain-error standard satisfied where condition

prohibiting defendant from accessing or possessing any computer or computer-

related devices was improper); United States v. Abbouchi, 502 F.3d 850, 858 (9th

Cir. 2007) (third and fourth prongs of plain-error standard satisfied where evidence

was insufficient to support domestic-violence-treatment condition). Indeed, this

Court has held that imposition of the prior version of Standard Condition 14

constituted plain error. Ped, 943 F.3d at 433.

      This Court has recognized that “there is little reason not to correct plain

sentencing errors when doing so is so simple a task. Reversing a sentence does not


                                            51
       Case: 20-50008, 07/17/2020, ID: 11757531, DktEntry: 18, Page 59 of 61




require that a defendant be released or retried, but simply allows a district court to

exercise properly its authority to impose a legally appropriate sentence.” Joseph,

716 F.3d at 1281 (internal quotation marks omitted). Under the circumstances, a

remand for the district court to correct the unconstitutional conditions is necessary

and appropriate. See Ped, 943 F.3d at 433-34.

                             VIII. CONCLUSION

      For the foregoing reasons, this Court should reverse the district court’s

denial of Paishon’s suppression motion and remand for further proceedings.

      In the event this Court does not reverse the district court’s denial of the

suppression motion, it should vacate Special Condition 9 and Standard Condition

14 and remand to the district court. Because Standard Condition 14 is included in

General Order 18-10, this Court should also vacate the judgment’s two references

to complying with General Order 18-10. (ER 52, 54.)

                                        Respectfully submitted,

                                        CUAUHTEMOC ORTEGA
                                        Interim Federal Public Defender


DATED: July 17, 2020                 By s/ Gia Kim
                                       GIA KIM
                                       Deputy Federal Public Defender
                                       Attorney for Defendant-Appellant




                                           52
       Case: 20-50008, 07/17/2020, ID: 11757531, DktEntry: 18, Page 60 of 61




                     CERTIFICATE OF RELATED CASES

      Counsel for appellant certifies that she is unaware of any pending case

presenting an issue related to those raised in this brief.



 DATED: July 17, 2020                        s/ Gia Kim
                                             GIA KIM




                                            53
       Case: 20-50008, 07/17/2020, ID: 11757531, DktEntry: 18, Page 61 of 61




                      CERTIFICATE OF COMPLIANCE

      Pursuant to Fed. R. App. 32(a)(7)(C) and Circuit Rule 32-1, I certify that this

reply brief is proportionally spaced, has a typeface of 14 points or more, and

contains approximately 12,360 words.



DATED: July 17, 2020                       s/ Gia Kim
                                           GIA KIM




                                          54
